731 A.2d 133 (1999)
SIERRA CLUB, the Commission on Economic Opportunity of Luzerne County, and Eric Joseph Epstein, Appellants,
v.
PENNSYLVANIA PUBLIC UTILITY COMMISSION, Appellees.
Supreme Court of Pennsylvania.
Argued November 18, 1998.
Decided June 24, 1999.
John F. Povilaitis, Chief Counsel, Bohdan R. Pankiew, 1st Dep. Chief Counsel, Kevin J. Moody, Asst. Counsel, Ramona C. Cataldi, Harrisburg, for Public Utility Com'n.
Alan J. Barak, Harrisburg, for Sierra Club, et al.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.
Prior report: Pa.Cmwlth., 702 A.2d 1131.

ORDER
PER CURIAM:
The order of the Commonwealth Court is hereby affirmed on the basis of Judge Leadbetter's opinion.